DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11170471. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 17/476251
Patent # 11170471
1. A computer-implemented method, comprising: receiving video data corresponding to a session; determining an event region in a frame of the video data, the event region including one or more objects associated with a type of event; upscaling image data for the event region to obtain a higher graphical resolution for the event region; processing the upscaled image data to recognize the one or more objects present in the event region; determining, based at least in part on at least one neural network determination of a type of at least one event cue and an association thereof with the one or more objects recognized from the event region, the event; and providing event data corresponding to the determined event.



2. The computer-implemented method of claim 1, further comprising: performing pre-processing of the image data before processing using optical character recognition (OCR), the pre-processing including binarization of the upscaled image data to remove background values from pixels of the event region.

3. The computer-implemented method of claim 1, further comprising: determining a size of the event region, the size including at least a minimum amount of pixel padding around the one or more objects.

4. The computer-implemented method of claim 1, further comprising: 24 determining an upscaling algorithm to use for upscaling the image data, the upscaling algorithm including at least one of a bi-cubic, bilinear, edge-based, or fractal upscaling algorithm.

5. The computer-implemented method of claim 1, further comprising: determining the event based at least in part upon a current state, or change in state, of the one or more objects in the region.

6. The computer-implemented method of claim 1, further comprising: detecting the region using a pattern recognition algorithm.

7. The computer-implemented method of claim 1, wherein the event region corresponds to a heads-up display (HUD) presented over rendered content.

8. The computer-implemented method of claim 1, further comprising: analyzing a periodic subset of frames of a video sequence to determine a plurality of events in the session.


9. The computer-implemented method of claim 1, further comprising: performing pre-processing of the image data, the pre-processing including at least one of filtering, stretching, warping, perspective correction, noise removal, color space transform, color isolation, or value thresholding.

10. The computer-implemented method of claim 1, further comprising: receiving, from an OCR engine, the at least one event cue; and utilizing at least one cue-to-event translation algorithm to determine the event data based, at least in part, upon the at least one event cue.

52 11. The computer-implemented method of claim 1, further comprising: 53 receiving the video data in the form of a file or stream during, or after, the session.

12. A computer-implemented method, comprising: determining, in a frame of video data, an object region including one or more objects; upscaling image data for the object region to obtain a higher graphical resolution for the object region than for the frame of video data; performing pre-processing of the upscaled image data, the pre-processing including binarization of the upscaled image data to remove background values from pixels of the object region; processing the upscaled and pre-processed image data to recognize the one or more objects present in the object region; and providing content relating to the recognized one or more objects, based at least in part on a neural network determination of a type of at least one event cue and an association thereof with the one or more objects.


13. The computer-implemented method of claim 12, further comprising: determining a size of the object region, the size including at least a minimum amount of padding around the one or more objects.

14. The computer-implemented method of claim 12, further comprising: determining an upscaling algorithm to use for upscaling the image data, the upscaling algorithm including at least one of a bi-cubic, bilinear, edge-based, or fractal upscaling algorithm.

15. The computer-implemented method of claim 1, further comprising: 80 determining the content to be provided based at least in part upon a current state, 81 or change in state, of the one or more objects in the object region.

16. The computer-implemented method of claim 1, further comprising: detecting the object region using a pattern recognition algorithm.

17. A system comprising: one or more processors; and memory including instructions that, when executed by the one or more processors, cause the system to: receive video data corresponding to a session for a user; determine an event region in a frame of the video data, the event region including one or more objects associated with a type of event; upscale image data for the event region to obtain a higher graphical resolution for the event region; process the upscaled image data to recognize the one or more objects present in the event region; determine, based at least in part on at least one neural network determination of a type of at least one event cue and an association thereof with the one or more objects recognized from the event region, the event; and provide event data corresponding to the determined event.




18. The system of claim 17, wherein the instructions when executed further cause the system to: perform pre-processing of the image data before processing using optical character recognition (OCR), the pre-processing including binarization of the upscaled image data to remove background values from pixels of the event region.

108 19. The system of claim 17, wherein the instructions when executed further 109 cause the system to: determine a size of the event region, the size including at least a minimum amount of padding around the one or more objects.
20. The system of claim 17, wherein the instructions when executed further cause the system to: determine an upscaling algorithm to use for upscaling the image data, the upscaling algorithm including at least one of a bi-cubic, bilinear, edge-based, or fractal upscaling algorithm.
1. A computer-implemented method, comprising: receiving video data corresponding to a gameplay session for a game; determining an event region in a frame of the video data, the event region including one or more characters associated with a type of game event; upscaling image data for the event region to obtain a higher graphical resolution for the event region; processing the upscaled image data using optical character recognition (OCR) to recognize the one or more characters present in the event region; determining, based at least in part on at least one neural network determination of a type of at least one event cue and an association thereof with the one or more characters recognized from the event region, the game event; and providing event data corresponding to the determined game event.

2. The computer-implemented method of claim 1, further comprising: performing pre-processing of the image data before processing using OCR, the pre-processing including binarization of the upscaled image data to remove background values from pixels of the event region.


3. The computer-implemented method of claim 1, further comprising: determining a size of the event region, the size including at least a minimum amount of pixel padding around the one or more characters.

4. The computer-implemented method of claim 1, further comprising: determining an upscaling algorithm to use for upscaling the image data, the upscaling algorithm including at least one of a bi-cubic, bilinear, edge-based, or fractal upscaling algorithm.

5. The computer-implemented method of claim 1, further comprising: determining the game event based at least in part upon a current state, or change in state, of the one or more characters in the event region.

6. The computer-implemented method of claim 1, further comprising: detecting the event region using a pattern recognition algorithm.

7. The computer-implemented method of claim 1, wherein the event region corresponds to a heads-up display (HUD) presented over rendered game content.

8. The computer-implemented method of claim 1, further comprising: analyzing a periodic subset of frames of a video sequence to determine a plurality of game events in the gameplay session.

9. The computer-implemented method of claim 1, further comprising: performing pre-processing of the image data, the pre-processing including at least one of filtering, stretching, warping, perspective correction, noise removal, color space transform, color isolation, or value thresholding.

10. The computer-implemented method of claim 1, further comprising: receiving, from an OCR engine, the at least one event cue; and utilizing at least one cue-to-event translation algorithm to determine the event data based, at least in part, upon the at least one event cue.

11. The computer-implemented method of claim 1, further comprising: receiving the video data in the form of a file or stream during, or after, the gameplay session.

12. A computer-implemented method, comprising: determining, in a frame of video data, a character region including one or more characters; upscaling image data for the character region to obtain a higher graphical resolution for the character region than for the frame of video data; performing pre-processing of the upscaled image data, the pre-processing including binarization of the upscaled image data to remove background values from pixels of the character region; processing the upscaled and pre-processed image data using optical character recognition (OCR) to recognize the one or more characters present in the character region; and providing content relating to the recognized one or more characters, based at least in part on a neural network determination of a type of at least one event cue and an association thereof with the one or more characters.

13. The computer-implemented method of claim 12, further comprising: determining a size of the character region, the size including at least a minimum amount of padding around the one or more characters.

14. The computer-implemented method of claim 12, further comprising: determining an upscaling algorithm to use for upscaling the image data, the upscaling algorithm including at least one of a bi-cubic, bilinear, edge-based, or fractal upscaling algorithm.


15. The computer-implemented method of claim 1, further comprising: determining the content to be provided based at least in part upon a current state, or change in state, of the one or more characters in the character region.

16. The computer-implemented method of claim 1, further comprising: detecting the character region using a pattern recognition algorithm.

17. A system comprising: one or more processors; and memory including instructions that, when executed by the one or more processors, cause the system to: receive video data corresponding to a gameplay session for a player of a game; determine an event region in a frame of the video data, the event region including one or more characters associated with a type of game event; upscale image data for the event region to obtain a higher graphical resolution for the event region; process the upscaled image data using optical character recognition (OCR) to recognize the one or more characters present in the event region; determine, based at least in part on at least one neural network determination of a type of at least one event cue and an association thereof with the one or more characters recognized from the event region, the game event; and provide event data corresponding to the determined game event.

18. The system of claim 17, wherein the instructions when executed further cause the system to: perform pre-processing of the image data before processing using OCR, the pre-processing including binarization of the upscaled image data to remove background values from pixels of the event region.


19. The system of claim 17, wherein the instructions when executed further cause the system to: determine a size of the event region, the size including at least a minimum amount of padding around the one or more characters.

20. The system of claim 17, wherein the instructions when executed further cause the system to: determine an upscaling algorithm to use for upscaling the image data, the upscaling algorithm including at least one of a bi-cubic, bilinear, edge-based, or fractal upscaling algorithm.


         Claim 1 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of U.S. Patent No. 11170471.  
Application claim 1 defines an obvious variation of the invention claimed in U.S. Patent No. 11170471.
The assignee of all applications of all applications is the same.
Claim 1 of the instant application is anticipated by patent claim 1 in that claim of the patent contains all the limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2017/0228600)(hereafter Syed) in view of Zhu et al. (US 2020/0126183) (hereafter Zhu).
Regarding claims 1, 12 and 17, Syed discloses a computer-implemented method, comprising:
 receiving video data corresponding to a session (see, abstract, analyzing video game videos, abstract, [0015], [0011]); 
determining an event region in a frame of the video data ([0029], frames of the video content corresponding to a particular time or period of time within a video, paragraph [0023], progress of players with respect to the objective of the game, [0045], highlights of region of interests),
 the event region including one or more objects associated with a type of event (see, paragraph [0045], highlights the region of interest within video game and game activity heat maps for viewers); 
processing the upscaled image data to recognize the one or more objects present in the event region (see, Fig. 3, game video feature extraction, 300 to the visual and audio-visual feature extraction, 310 and optical character recognition, 330 to generate the extracted features along with associated video time and spatial location, paragraph [0044]); 
determining, based at least in part on at least one neural network determination of a type of at least one event cue and an association thereof with the one or more objects recognized from the event region, the event (paragraph [0055], game video feature extraction 300 includes one or more of visual and audio-visual feature extraction 310, audio feature extraction 320, Optical Character Recognition (OCR) 330 and speech recognition 340 from a video game video. [0056] Visual and audio-visual feature extraction 310 involves the extraction of various visual and audio-visual features from a video at issue. Those skilled in the art will appreciate a variety of visual and audio-visual features may be extracted from video data, paragraph [0062], visual classifier on the visual features, [0074] At block 550, highlights are selected (either automatically or based on user input) from the video. Highlights are typically a collection of video segments where important events in the game took place. Such important events may include portions of the video depicting player achievements, level changes, battle victories and the like. In one embodiment, video segments having a watchability score meeting or exceeding a predetermined or configurable threshold are automatically selected for inclusion within a highlight video. In one embodiment, input provided by the user (using Module 260, for example) may be used to partially or fully guide the clip selection for generating the video summary or highlights. As discussed above, the user input may relate to video locations (in terms of time) to be included in the highlights, or conditions relating to game information (e.g., scores, achievement, game level, etc.), which if met should be included in the highlights); and 
providing event data corresponding to the determined event (paragraphs [0074] and [0075] At block 560, a new video containing highlights or any user specified portions of the input (e.g., raw) game video is generated. According to one embodiment, the output video includes only the highlights selected in block 550. The highlight video may be generic (using automatic criteria) and based solely on the watchability scores for individual video segments. Alternatively, the output video may be personalized/customized for a particular user based on (optional) input received from the particular viewer or creator regarding one or more temporal locations within the video to be included in the customized highlight video and/or input regarding one or more conditions relating to the status of the video game. Depending upon the particular implementation, the generated customized output video may include both significant portions of the video containing game activity deemed to be of general importance based on the watchability scores and one or more portions of the video that satisfy the creator or viewer-provided criteria. Alternatively, the generated output video may contain only those portions of the video that satisfy the user-provided criteria).
Syed does not explicitly disclose up-scaling image data for the event region to obtain a higher graphical resolution for the event region.
However, in same field of endeavor, Zhu teaches in paragraph [0038] In the illustrated implementation of FIG. 4, the padded edge region is fed into an ML-based upscaling processor (e.g., a neural network), at block 440, to produce an upscaled padded edge region. The upscaled padded edge region is cropped, at block 450, to a size corresponding to the size of the original region prior to the upscaling process multiplied by the upscaling factor. Thus, the cropping produces a clean edge region with no artifacts on the edges. The cropped and cleaned edge region is then inserted into the edge of the output image as the output upscaled image, at block 460.
Therefore, it would have been obvious to of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the Syed, as a whole, so as to upscale the event region to generate the high-resolution image for further processing. 

Regarding claims 2 and 18, the combined teachings further discloses the computer-implemented method further comprising: performing pre-processing of the image data before processing using optical character recognition (OCR) (Syed, see, Fig. 3, the OCR technique, 330 to extract the video features), the pre-processing including binarization of the upscaled image data to remove background values from pixels of the event region (see, Zhu, paragraph [0007], an edge region extractor configured to detect and extract boxing edge regions from edges of an active picture area of the input image).

Regarding claims 3, 13 and 19, the combined teachings further discloses the computer-implemented method, further comprising: determining a size of the event region, the size including at least a minimum amount of pixel padding around the one or more objects (see, Fig. 2, padding, 220, paragraph [0029], the padded edge region 220 is fed into an ML-based upscaling processor (e.g., a neural network) to produce the upscaled padded edge region 222. In one implementation, the upscaled padded edge region 222 is cropped to a size corresponding to the size of the original region 202 prior to the upscaling process multiplied by the upscaling factor. Thus, the cropping produces a clean edge region 224 with no artifacts on the edges. The cropped and cleaned edge region 224 is then inserted into the output image as the output upscaled image).

Regarding claims 4, 14 and 20, the combined teachings further discloses the computer-implemented method, further comprising: determining an upscaling algorithm to use for upscaling the image data, the upscaling algorithm including at least one of a bi-cubic, bilinear, edge-based, or fractal upscaling algorithm (Zhu, [0030] In one implementation, the steps of: (1) detecting and extracting a boxing edge region from the active picture area of the input image; (2) padding the boxing edge region; (3) upscaling the padded boxing edge region; (4) cropping the upscaled boxing edge region to the size of the original region, [0038], [0039], [0048]).

Regarding claims 5 and 15,  Syed further discloses the computer-implemented method, further comprising: determining the event based at least in part upon a current state, or change in state, of the one or more objects in the region (see, paragraph [0023], [0040]).

Regarding claims 6 and 16, Syed further discloses the computer-implemented method of claim 1, further comprising: detecting the region using a pattern recognition algorithm (see, paragraph [0056]).

Regarding claim 7, Syed further discloses the computer-implemented method of claim 1, wherein the event region corresponds to a heads-up display (HUD) presented over rendered content (see, paragraph [0023], the video games need to provide information to the video game player about his/her status in the game. This is usually done with one or more Head Up Displays (HUDs). Moreover, the progress of the player(s) with respect to the objective of the game is typically also displayed in the HUD).

Regarding claim 8, Syed further discloses the computer-implemented method, further comprising: analyzing a periodic subset of frames of a video sequence to determine a plurality of events in the session (paragraph [0034]).

Regarding claim 10, Syed further discloses the computer-implemented method of claim 1, further comprising: receiving, from an OCR engine, the at least one event cue; and utilizing at least one cue-to-event translation algorithm to determine the event data based, at least in part, upon the at least one event cue (see, Fig. 4, the step 440, detect player scores and other text info from OCR data and recognize levels/Maps, characters, objects and location by matching with game DB, 450 and generate game labels, score progressions and description index step 470, [0067] At block 470, the information collected/generated by the analysis, detection, recognition and detection of blocks 430, 440, 450 and 460 (collectively, the “extracted game information”) is gathered together (by rule engine 217, for example) to generate game labels, score progression and a game description index. According to one embodiment, a rule engine (e.g., rule engine 217) may obtain knowledge regarding game objectives, character and level depictions, and/or achievements from a video game database (e.g., VGDB 220) and uses this knowledge and game logic to generate video labels and descriptions. According to one embodiment, the rule engine may use case-based reasoning to generate labels for the game video).

Regarding claim 11, Syed further discloses the computer-implemented method of claim 1, further comprising: receiving the video data in the form of a file or stream during, or after, the session (see, paragraph [0083]).

8.	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2017/0228600)(hereafter Syed) in view of Zhu et al. (US 2020/0126183)(hereafter Zhu) and further in view of Power et al. (US 2019/028306)(hereafter Power).
Regarding claim 9, the combined teachings do not disclose the computer-implemented method, further comprising: performing pre-processing of the image data, the pre-processing including at least one of filtering, stretching, warping, perspective correction, noise removal, color space transform, color isolation, or value thresholding.
However, in same field of endeavor, Power teaches [0055] At step 504, pre-processing engine 116 may parse the tracking data for one or more set-piece plays contained therein. In other words, pre-processing engine 116 may be configured to filter the tracking data to identify those portions of the match data that include a set-piece play. Such set-piece plays may include, for example, a corner kick or a free kick, an in-bounds play, a free-throw, a snap, a faceoff, etc.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Power with the Syed and Zhu, as a whole, so as to identify those portions of the data that includes a particular play. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watari et al. (US 2017/0136367) discloses GAME VIDEO DISTRIBUTION DEVICE, GAME VIDEO DISTRIBUTION METHOD, AND GAME VIDEO DISTRIBUTION PROGRAM.
Cheng et al. (US 2017/0065888) discloses identifying and extracting game video highlights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/26/2022